Citation Nr: 0731170	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-36 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for bilateral hearing 
loss.  

3.	Entitlement to service connection for tinnitus.  

4.	Entitlement to service connection for a low back disorder.  

5.	Entitlement to service connection for heart disease.  

6.	Entitlement to service connection for sleep apnea.  

7.	Entitlement to service connection for neuropathy of the 
hands.  




REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and a case manager for a private 
facility.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-hearing before a Member of 
the Board in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for multiple 
disabilities.  Following his hearing before the undersigned 
in July 2007, he submitted evidence in support of his claims 
through his representative, without a waiver of consideration 
by the RO.  Moreover, there are indications in this and other 
evidence that the veteran has received treatment through 
Reliance House, Inc. in March 2007.  Additional testimony at 
his video-conference hearing and during his hearing at the RO 
in April 2006 refers to treatment through this facility, 
records of which do not appear to have been associated with 
the record.  The most recent medical records are noted to 
date from 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, after obtaining any 
necessary consent, request copies of any 
records of treatment from medical care 
providers associated with Reliance House, 
Inc., since 2004.  Appellant should also 
identify recent treatment of the claimed 
disorder by any other health care 
providers.  If so identified, appropriate 
attempts to obtain records should be 
undertaken.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



